UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4054


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

BRUCE DWAYNE WINSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cr-00639-RDB-2)


Argued:   May 10, 2016                    Decided:   June 10, 2016


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished opinion.        Judge Duncan wrote    the
opinion, in which Judge Shedd and Judge Keenan joined.


ARGUED: Christopher Alan Suarez, WILLIAMS & CONNOLLY LLP,
Washington, D.C., for Appellant. Peter Jeffrey Martinez, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.   ON BRIEF: Joanna Beth Silver, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Baltimore, Maryland; F. Lane Heard III,
WILLIAMS & CONNOLLY LLP, Washington, D.C., for Appellant.   Rod
J. Rosenstein, United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
DUNCAN, Circuit Judge:

       On   June    3,      2013,    the      Maryland        State     Police    stopped

Appellant Bruce Winston and discovered 21 kilograms of cocaine

and $30,000 in cash hidden in a compartment in his truck.                                 A

jury   convicted        Winston     of   possessing          cocaine    with    intent   to

distribute,       and    conspiring      to       do   the   same,     in   violation    of

21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846.                          On appeal, Winston

challenges the district court’s denial of his motion to suppress

the evidence discovered in his truck.                    He also contends that the

district court erred in admitting evidence, under Federal Rule

of Evidence 404(b), that connected Winston to drugs seized by

law enforcement in North Carolina in 2010.                       Because the Maryland

State Police had reasonable suspicion to stop Winston under the

collective knowledge doctrine, and because the admission of the

North Carolina evidence was harmless, we affirm.



                                              I.

                                              A.

       We begin by providing background on the investigation that

led    to   the    arrest    of     Jorge     Herevia,        Joe    Payne,     and   Bruce

Winston--all three of whom were indicted as co-conspirators in a

cocaine distribution ring.

       The investigation began with information from a cooperating

defendant,    Dewon      Nelson.         In    January       2013,     Drug    Enforcement

                                              2
Agency (“DEA”) agents arrested Nelson in Delaware for possession

of cocaine.        During subsequent proffer interviews, Nelson told

DEA     agents    that    his   supplier       was    Juan     Carlos   Flores,   who

operated in Texas.           According to Nelson, Flores hired men to

drive cocaine to Delaware in vehicles with hidden compartments.

The     scheme    was    coordinated     by     one    of    Flores’s    associates,

identified as “George,” who would travel from Texas to Delaware

to    oversee     the    transactions,     during      which    he   would   drive   a

“white utility style truck with an Entergy label on the side of

it that contained a secret compartment where they would keep the

cocaine.”       J.A. 103-04.

        Nelson explained that one of the men who purchased cocaine

from Flores and “George” was an individual named “Tone.”                          Tone

was “a light-skinned black male from the Baltimore area that

would     drive    to     Delaware,    meet     with    Flore[s],       George,   and

Mr. Nelson, and retrieve kilos of cocaine.”                       J.A. 104.       Tone

drove “an older model Honda Odyssey.”                 J.A. 105.      Nelson further

identified several dates in September and October 2012 on which

“George” stayed at the Holiday Inn in Delaware to coordinate

these cocaine transactions.

       Using hotel records from the dates Nelson provided, DEA

agents identified “George” as Jorge Herevia from Alton, Texas.

In May 2013, the DEA learned that Herevia had checked into a

Holiday Inn in Baltimore, Maryland, using the same credit card

                                           3
he had used in Delaware.          DEA agents promptly began surveillance

of the hotel.

      The    DEA   monitored     Herevia      in   Baltimore     from     May   30    to

June 3, 2013.         The first day passed without event.                 However, on

the second day of the surveillance, agents observed Herevia meet

with an individual who matched Nelson’s description of Tone, the

Baltimore-based        drug   dealer.      This     individual      was    driving     a

Honda Odyssey, the same type of car that Nelson said Tone drove.

      Two days later, the DEA observed Appellant Winston arrive

at   the    Holiday    Inn    where   Herevia      was   staying.       Winston      was

traveling with a man later identified as Joe Payne, and they

arrived at the hotel driving “a utility style truck with the

word Shale Entergy, that emblem on the side of the truck.” 1

J.A. 115.       Later    that    evening,     after      Payne   and    Winston      had

checked into the hotel, DEA agents observed Payne, Winston, and

Herevia at the hotel bar.               An undercover detective approached

the three men, joined them for a drink, and later accompanied

the group to a bar across the street, where they socialized for

several hours before returning to the hotel.                     On more than one



      1At the suppression hearing, a DEA agent explained that
“cartels have been more recently using vehicles . . . like even
mail trucks, UPS trucks, and specifically oil trucks to conceal
their true intent of smuggling drugs and money.   And they feel
that law enforcement will be less likely to pull these vehicles
over if it looks as if they have a purpose.” J.A. 138.



                                          4
occasion    that     evening,       Herevia       bragged       to     the    undercover

detective that he had a large amount of cash with him.

     The next morning, Herevia drove the Shale Entergy truck to

a Wal-Mart store, where he purchased a heat sealer.                            This was

significant   to     the    DEA    because,      as    one    DEA    agent    explained,

“[d]rug traffickers often use heat sealers to compact drugs and

drug money.        It’s also used as a way to lessen the amount of

odor that can emanate from drugs.”                    J.A. 118.       The DEA agents,

however, lost track of Herevia for a period of time between his

purchase of the heat sealer and his return to the hotel.                            Within

fifteen minutes of Herevia’s return, Winston and Payne came out

of the hotel with their luggage and drove off in the Shale

Entergy    truck    wearing       shirts   bearing          “Shale   Entergy”       logos.

Herevia remained at the hotel.

     At    this    point,    the    DEA    agents      believed       that    the    truck

likely contained drugs and drug money, and they directed the

Maryland State Police to stop the truck as it traveled on the

highway out of Baltimore.            The DEA’s purpose behind directing a

marked,    local    law    enforcement         unit    to    conduct    the    stop    was

twofold: first, it was safer than using an undercover vehicle to

stop suspected drug traffickers, and second, the Maryland State

Police could stop the car without alerting the suspects that

they were part of a federal investigation.



                                           5
     Shortly after state police officers stopped the truck, a

canine team detected the odor of narcotics emanating from the

truck bed.       A subsequent search of the truck uncovered $30,000

in cash and 21 kilograms of cocaine within a hidden compartment

in the truck bed.          The truck was registered to Winston.

                                           B.

     A federal grand jury indicted Winston, Payne, and Herevia

on two counts: conspiring to possess and distribute over five

kilograms or more of cocaine, in violation of 21 U.S.C. § 846,

and possessing five kilograms or more of cocaine with intent to

distribute,    in    violation      of     21      U.S.C.      § 841(a)(1).        Herevia

pleaded guilty on May 1, 2014, and Payne and Winston proceeded

to trial.

     In   addition      to    filing     other       pre-trial       motions,      Winston

moved to suppress the evidence seized from his truck, arguing

that the stop was not supported by reasonable suspicion.                                The

government    opposed       the   motion      and    filed      a   motion    in   limine,

seeking to admit trial evidence related to a 2010 incident under

Federal Rule of Evidence 404(b).                   In that incident, an employee

on Winston’s farm was stopped in North Carolina driving a horse

trailer   with      $1.1     million     in       cash   and    over   a     half-ton    of




                                              6
marijuana     hidden     in    a    secret    compartment.        The   trailer      was

registered to Winston. 2

      The district court held hearings on the motions and issued

a   written   opinion         on    September     23,   2014,    denying    Winston’s

suppression     motion        and    granting     the   government’s       motion     in

limine.

                                             C.

      Winston and Payne were jointly tried in October 2014.                          The

primary issue at trial was whether Winston was a knowing and

active participant in the conspiracy.

      At trial, the government introduced as evidence the cocaine

and   money     seized       from    Winston’s      car,   and    the   jury     heard

testimony about the 2010 incident in North Carolina.                       The focus

of the government’s case, however, was the testimony of Herevia,

who detailed Winston’s involvement in the cocaine distribution

conspiracy.      According to Herevia, Winston was a drug courier

for   Flores,    and     it    was    Winston’s     idea   to    install    a   secret

compartment     in     his     pickup    truck     to   avoid    detection      by   law

enforcement.      Herevia testified that, in the spring of 2012, he

traveled with Flores to Winston’s farm in Arkansas and installed

the compartment.         Flores and Herevia performed the installation

      2Winston himself was not present during this incident. He
later retrieved the vehicle from the police, but he was not
charged with any crimes.



                                             7
work in Winston’s shed, welding a box underneath the truck bed

to make the compartment.             Winston assisted them by maneuvering

the truck with his tractor to provide access to the underside of

the bed. 3        Herevia testified that Winston and Payne used the

modified truck on multiple occasions to transport drug shipments

to Delaware and Maryland for Flores.                     Herevia’s role in the

conspiracy was to unload the truck and deliver the drugs at the

point of sale.

       Winston testified that he was an unknowing participant in

the scheme, and that he believed he had been taking trips to

Delaware and Baltimore to work for a legitimate company, “Shale

Entergy.”         Winston testified that he was a company employee,

that       he   reported   to    Herevia,   and   that   he   drove   his   truck--

bearing Shale Entergy’s logo--to job sites for the company.                      But

Winston ultimately conceded that the company did not exist, and

Herevia told the jury that neither he nor Winston ever worked

for Shale Entergy.              And Herevia further testified that it was

Winston’s idea to put the Shale Entergy logo on his truck and

wear       logo-bearing    shirts     to    appear   less     suspicious    to   law

enforcement.

       3
       Winston himself testified that he helped Herevia install a
new bed on his truck. However, he claimed that Herevia told him
they were installing a new bed with tool compartments. Winston
denied seeing a trap door or secret compartment in the new truck
bed when he installed it.



                                            8
      The jury also heard about incriminating statements Winston

made during a post-arrest interview with several DEA agents and

two officers from the Maryland State Police.                     When asked about

his   activities      leading   up     to       his   arrest,   Winston      told   the

officers that he had traveled to a Shale Entergy job site in New

Holland, Pennsylvania, but he was turned away due to rain and

returned to Baltimore.          To demonstrate that this statement was

false, the government introduced weather reports and cell-site

location data from Winston’s phone, showing that Winston never

went to New Holland, and that it had not rained there over the

weekend.     Special Agent Fitzpatrick of the DEA further testified

that, during this interview, he confronted Winston about his

account of events, telling him that his story “didn’t make any

sense,     and    that   he   wasn’t        telling     [the    DEA]   the    truth.”

J.A. 818.        Winston eventually conceded: “I don’t believe my own

story.”    J.A. 819.

      At the conclusion of the trial, the jury returned a verdict

acquitting Payne and convicting Winston on both counts.                             The

district court sentenced Winston to 120 months’ imprisonment.

This timely appeal followed.



                                        II.

      On appeal, Winston argues that the district court erred in

denying his motion to suppress the evidence discovered in his

                                            9
truck.      He    also    asserts      that    the    district   court     abused    its

discretion       in   admitting     evidence       relating     to   the   2010    North

Carolina incident.         We address each of these contentions below.

                                              A.

     Winston challenges the district court’s conclusion that the

DEA had reasonable suspicion to direct the stop that led to the

discovery of the cocaine in his truck. 4                   We review the district

court’s legal conclusions de novo, viewing the evidence in the

light most favorable to the government.                   United States v. Green,

740 F.3d 275, 277 (4th Cir. 2014).

     When a police officer stops a vehicle, the stop constitutes

a seizure under the Fourth Amendment, which mandates that any

seizure be reasonable.           U.S. Const. amend.            IV; United States v.

Digiovanni,      650     F.3d   498,    506    (4th     Cir.   2011).      The    Fourth

Amendment     permits       a   police        officer     to   “initiate     a     brief

investigatory stop if the officer has reasonable suspicion to

believe that ‘criminal activity may be afoot.’”                         United States

v. Griffin, 589 F.3d 148, 152 (4th Cir. 2009) (quoting Terry v.

Ohio, 392 U.S. 1, 30 (1968)).                  In the context of a suppression

motion,   the     reasonable      suspicion        standard    requires     courts    to

     4  Winston   argues   only  that  the  initial   stop  was
unconstitutional.   He does not claim that the canine sniff or
the search of the truck was unlawful.   He seeks suppression of
the evidence found in the truck only because the search flowed
from an allegedly impermissible stop.



                                              10
“view the totality of the circumstances to determine whether the

officer had ‘a particularized and objective basis for suspecting

the    particular       person     stopped     of      criminal     activity.’”          Id.

(quoting United States v. Cortez, 449 U.S. 411, 417-18 (1981)).

However,      “reasonable        suspicion       may    exist     even     if   each    fact

standing       alone    is     susceptible       to    an      innocent    explanation.”

United States v. McCoy, 513 F.3d 405, 413-14 (4th Cir. 2008)

(citing United States v. Arvizu, 534 U.S. 266, 277-78 (2002)).

       In this case, the Maryland State Police stopped Winston

based    on    instructions        from    the    DEA.          Under     the   collective

knowledge doctrine, “[w]hen an officer acts on an instruction

from another officer, the act is justified if the instructing

officer had sufficient information to justify taking such action

herself; in this very limited sense, the instructing officer’s

knowledge is imputed to the acting officer.”                            United States v.

Massenburg, 654 F.3d 480, 492 (4th Cir. 2011).                            Therefore, the

question before us is whether Special Agent Fitzpatrick of the

DEA--who       led     the     investigation        and     directed      the    stop--had

reasonable suspicion to believe that Winston was involved in

criminal activity.             Given the totality of the circumstances, we

conclude that he did.

       Here, a team of DEA agents witnessed Winston participating

in    conduct    that        closely    tracked     the     patterns      of    the   Flores

cocaine       trafficking       ring,     according       to    information       the    DEA

                                            11
received    from    a    cooperating       defendant.        As     discussed      above,

Special Agent Fitzpatrick learned during his investigation that

Flores’s couriers typically transported drugs in a white truck

marked “Entergy,” and delivered drugs--with the assistance of

Jorge Herevia--to a Baltimore man named Tone.                          After learning

this and tracking down Herevia, a team of DEA agents observed

Herevia, Winston, and Payne engage in a suspicious sequence of

events.     First, Herevia (the suspected drug seller) met with a

man    matching    the     description        of    Tone     (the      suspected    drug

purchaser).       Then, Winston arrived at Herevia’s hotel, driving a

white truck marked “Shale Entergy,” just like the drug courier’s

vehicle     the    informant         had   described.        Next,       Herevia    took

Winston’s    vehicle       on    a    shopping     excursion      to    buy   equipment

commonly    used    in    drug       trafficking,   and    he     disappeared      for   a

period of time before returning the truck to the hotel.                         Winston

then immediately checked out of the hotel and left in the same

vehicle.

       Having considered the totality of the circumstances, based

on all of the information known to Special Agent Fitzpatrick at

the time he directed the stop, we agree with the district court

that Special Agent Fitzpatrick reasonably suspected that Winston

was carrying drugs and drug money in his truck.                        See McCoy, 513

F.3d   at   414-15       (emphasizing      that     courts      must    consider    “the

totality     of    the     circumstances”          when    evaluating         reasonable

                                            12
suspicion).        Taken together, the facts known to Special Agent

Fitzpatrick certainly gave him reasonable suspicion to believe

that criminal activity was afoot at the time he directed the

stop.    Because the officer who directed the stop had reasonable

suspicion, the stop was justified under the collective knowledge

doctrine.     Therefore, the stop was fully consistent with the

requirements of the Fourth Amendment.

                                         B.

     We turn now to Winston’s contention that the district court

erroneously admitted trial evidence related to the 2010 North

Carolina incident under Federal Rule of Evidence 404(b).

     “We review evidentiary rulings for an abuse of discretion,

affording substantial deference to the district court.”                   United

States   v.   White,   810      F.3d   212,   227   (4th   Cir.   2016)   (citing

United States v. Medford, 661 F.3d 746, 751 (4th Cir. 2011)).

Under    Federal    Rule   of    Criminal     Procedure    52(a),   evidentiary

rulings are subject to review for harmless error.                   “[I]n order

to find a district court’s error harmless, we need only be able

to say ‘with fair assurance, after pondering all that happened

without stripping the erroneous action from the whole, that the

judgment was not substantially swayed by the error.’”                     United

States v. Johnson, 617 F.3d 286, 292 (4th Cir. 2010) (quoting

United States v. Brooks, 111 F.3d 365, 371 (4th Cir. 1997)).



                                         13
      At     trial,   the    government         presented   evidence        regarding     a

2010 incident, in which North Carolina officials discovered that

one   of   Winston’s     employees        was    driving    a   trailer      containing

concealed      drugs.        According      to       Winston,   this     evidence       was

inadmissible character evidence under Rule 404(b), because the

incident was unrelated to the conspiracy that was the subject of

the   trial,    and     it   was    factually        dissimilar    and      prejudicial.

Assuming      without    deciding        that    the    district     court     erred     in

admitting the evidence, given the strength of the rest of the

evidence against Winston at trial, we conclude that any such

error was harmless.

      The government’s case against Winston was powerful, and the

evidence of his culpability was overwhelming.                          The government

presented testimony from Winston’s co-conspirator, Herevia, that

not   only    implicated     Winston       as    a    knowing   participant        in   the

cocaine trafficking conspiracy, but also illustrated Winston’s

active role in concealing the drugs he was transporting at the

time of his arrest.               Most importantly, the cocaine and money

seized from Winston’s own truck were admitted as evidence.

      The government also demonstrated that Winston’s account of

events was not credible.             Though Winston denied knowing that he

was   carrying    drugs      in    his    truck      and   claimed     he    was   merely

traveling to a work site, the government introduced as evidence

Winston’s post-arrest statement, in which he conceded: “I don’t

                                           14
believe     my   own    story.”      J.A.     819.     The    government      also

introduced cell phone data and weather reports that directly

refuted Winston’s account of his travels in the days before his

arrest.      Further still, the government demonstrated that the

“legitimate” company Winston claimed to be working for, Shale

Entergy, was fictitious.

      Winston asserts that the jury’s verdict acquitting Payne

reveals that the North Carolina evidence--which implicated only

Winston--tipped the scales against him.                This argument rests

upon Winston’s assertion that the government’s evidence against

Winston and Payne was identical except for the North Carolina

evidence:

           Although the evidence and arguments against them
      were identical in nearly every respect, the jury
      acquitted Mr. Payne and convicted Mr. Winston. It is
      not hard to understand why.       Against Mr. Winston
      alone, the Government introduced prior “bad acts”
      evidence that it used to argue that he must have known
      that the truck in which he and Mr. Payne were riding
      contained illegal drugs.

Appellant’s Br. at 18.            But this characterization of the trial

ignores significant evidence that implicated only Winston, and

not   Payne.      For   example,    Herevia    testified     that   Winston    was

present during the installation of the secret compartment in the

truck,    and    that   the    secret   compartment    and    the   sham   Shale

Entergy     decals      were   Winston’s      ideas.       And   Winston      made




                                        15
incriminating statements that were admitted at trial, whereas

Payne remained silent post-arrest.

     In    sum,      the   evidence   at    trial   showed    that    Winston   was

caught with a significant amount of cocaine and cash in a secret

compartment built into his own truck.                    Both tangible evidence

and Winston’s own statements proved that the version of events

he gave to both law enforcement and the jury was false.                         In

light     of   the    overwhelming    evidence      of    Winston’s    guilt,    we

conclude that any error the district court may have made in

admitting evidence of the North Carolina incident was harmless.

We therefore affirm.



                                       III.

        For the foregoing reasons, the judgment of the district

court is

                                                                        AFFIRMED.




                                           16